TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00358-CV



                    In re Sheik Tehuti, Elfreda Allen, and Pyramid Bonds



                      ORIGINAL PROCEEDING FROM DALLAS COUNTY



                            MEMORANDUM OPINION


               Relator Sheik Tehuti filed a petition for writ of mandamus on behalf of himself,

Elfreda Allen, and Pyramid Bonds, complaining of actions taken by the 193rd District Court in

Dallas County. See Tex. R. App. P. 52.8. Tehuti did not respond to a request by this Court to

explain why we should exercise jurisdiction over the cause, which originates in a county beyond our

district boundaries. See Tex. Gov’t Code Ann. § 22.201(d) (West Supp. 2011). Having reviewed

the petition and attachments, we deny the petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Filed: July 6, 2012